Title: To Alexander Hamilton from James Kitchen, 7 March 1800
From: Kitchen, James
To: Hamilton, Alexander


          
            His Excellency Gen Hamilton &c. &c.
            Philadelphia, March 7, 1800
          
          James Kitchen of the City Tavern in Philaa. at the request of Amelia Geary begs leave to inform his Excellency General Hamilton that Morris Geary her Husband lived with him for a considerable time, until he was apprehended as a deserter from the Army under the command of Gen St. Clair, that during which he conducted himself as an honest & industrious man & gained the esteem of most gentlemen who frequented the House—& further begs his Excellency’s permission to observe that the Memorial signed Amelia Geary, is in every respect a true statement as far as his knowledge of the case extends—& further assures his Excellency that the Case of the unhappy man, as well as that of this family is considered by most of the Respectable Merchants in this City as extremely hard & distressing, & any act of clemency which in your Excellency’s goodness you might think proper to extend towards them, would I can positively declare be gratifying to numbers as well as to Sir Yr Excellency’s most Obt. & Hum Sert.
          
            Jas. Kitchen
          
          
            Phila—Mar. 7th. 1800
          
        